                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                     Plaintiff,

       v.                                          No. 15-03042-01-CR-S-MDH

CHARLES MULVERHILL,

                     Defendant.

                    MOTION TO REVOKE SUPERVISED RELEASE

       COMES NOW the United States of America, by Timothy A. Garrison, United States

Attorney, and Casey Clark, Assistant United States Attorney, both for the Western District of

Missouri, and respectfully requests that the Court revoke Defendant Charles Mulverhill’s

supervised release, pursuant to Title 18, United States Code, Section 3583(e)(3) and Rule 32.1,

Federal Rules of Criminal Procedure, based upon the violation report of United States Senior

Probation Officer David Booth, dated December 14, 2018.

                                                   Respectfully submitted,

                                                   Timothy A. Garrison
                                                   United States Attorney


                                           By        /s/ Casey Clark
                                                   Casey Clark
                                                   Assistant United States Attorney
                                                   901 St. Louis Street, Suite 500
                                                   Springfield, Missouri 65806-2511
                                                   417-831-4406
                                    Certificate of Service

       The undersigned hereby certifies that a copy of the foregoing was delivered on December
20, 2018, to the CM-ECF system of the United States District Court for the Western District of
Missouri for electronic delivery to all counsel of record.


                                            /s/ Casey Clark
                                           Casey Clark
                                           Assistant United States Attorney




                                              2
